*1205OPINION.
Smith:
The question presented by this proceeding is whether the petitioner is a bank within the purview of section 104 (a) of the Revenue Act of 1936, which provides:
As used in this section the term “hank” means a bank or trust company incorporated and doing business under the laws of the United States (including laws relating to the District of Columbia), of any State, or of any Territory, a substantial part of the business of which consists of receiving deposits and making loans and discounts, or of exercising fiduciary powers similar to those permitted to national banks under section 11 (k) of the Federal Reserve Act, as amended, and which is subject by law to supervision and examination by State or Federal authority having supervision over banking institutions.
In the determination of the deficiencies involved herein the respondent has held that the petitioner does not “qualify as a bank taxable under Section 104 of the Revenue Act of 1936.”
The facts relative to the incorporation of petitioner and to its method of operation are admittedly not materially different from those involved in Staunton Industrial Loan Corporation, 42 B. T. A. 1030. We there held that a Virginia industrial loan association was not a “bank” within the purview of the above quoted section of the 1936 Act. Our decision in that case was reversed by the United States Circuit Court of Appeals for the Fourth Circuit in Staunton Industrial Loan Corporation v. Commissioner, 120 Fed. (2d) 912. It was there held that a Virginia industrial loan association, operated as the petitioner was operated during the taxable years herein involved, was a “bank” within the meaning of section 104 (a), supra. In accordance with the opinion of the court in that case the action of the respondent upon the question presented is reversed.
Reviewed by the Board.

Decision will he entered under Rule 50.